Citation Nr: 1605728	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  07-39 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right hip disorder. 

2.  Entitlement to service connection for a left hip disorder. 

3.  Entitlement to service connection for radiculopathy in the right lower extremity. 

4.  Entitlement to service connection for radiculopathy in the left lower extremity

5.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine (lumbar spine disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1967 to March 1987.

These matters come on appeal before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs, Regional Office, located in Seattle, Washington (RO).  In pertinent part of that rating decision, the RO declined to reopen a previously denied claim for service connection for bilateral hip disorder and denied an increased evaluation for lumbar spine disability.  The Veteran appealed the denial of his claims. 

In July 2012, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

In a September 2012 decision, the Board reopened the previously denied claims for entitlement to service connection for right and left hip disorders, and remanded the underlying claims as well as the claim for increased rating for lumbar spine disability to the RO (via the Appeals Management Center (AMC)) for additional development.  Upon return of the matters in April 2015, the Board determined that additional development was required for the Veteran's claim for service connection for left and right hip disorders, and again remanded the matters to the RO (via the AMC).  A review of the claims folder reveals that there has been compliance with the Board's remand directives, no further action is required and the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268   (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Also, in the April 2015 decision, the Board denied the claim for increased rating for lumbar spine disability, to include consideration for separation evaluations for radiculopathy in both lower extremities.  The Veteran appealed the denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  By the way of a July 2015 Order, the Court endorsed a July 2015 Joint Motion for Remand, vacated the April 2015 Board decision denying entitlement to increased rating for lumbar spine disability, and remanded the matter for action complying with the joint motion.  

In addition, the record reflects that the Veteran's claim for service connection for bilateral hip disorder now includes neurologic involvement identified as radiculopathy in the right and left lower extremities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.) Given the difference natures of claimed musculoskeletal disorder and the claimed neurologic disorder, it appears that the RO bifurcated and re-characterized these issues in a 2013 Supplemental Statement of the Case.  The Board has characterized the issues on the title page in a manner consistent with the RO's decision.

These issues of entitlement to service connection for bilateral radiculopathy in the lower extremities and entitlement to increased rating for lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's current left hip disorder, identified as degenerative joint disease and osteoarthritis, did not have an onset in service or within the first year after his separation from service, and the preponderance of the competent evidence is against a finding that it is related to active duty, to include in-service complaints of left hip problems, or as proximately caused or aggravated by his service-connected lumbar spine disability.

2.  The Veteran's current right hip disorder, identified as degenerative joint disease and osteoarthritis, did not have an onset in service or within the first year after his separation from service, and the preponderance of the competent evidence is against a finding that it is related to active duty, or as proximately caused or aggravated by his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for entitlement to service connection for right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, the Veteran was advised in January 2007 and September 2009 of the evidence and information necessary to substantiate his claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  He was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman. 

The Board acknowledges that the Veteran was not provided with notice of how to substantiate a claim for service connection of a disability on a secondary basis.  Nevertheless, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran was ultimately provided the necessary information so as to allow a reasonable person to understand how to substantiate the claim; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696   (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337   (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for there to be no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118   (2007).  

Irrespective of any perceived deficiency, the Veteran was provided a thorough explanation as to the basis of the AOJ's denial in the 2013 and 2015 supplemental statement of the cases (SSOC), and other evidence that the Veteran and his representative have submitted demonstrate that the Veteran has actual knowledge of the secondary service connection requirements.  His arguments have been responsive to the legal requirements for secondary service connection and he was provided a VA physical examination to address this very question.  Based on the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for establishing service connection on a secondary basis and it is reasonable to expect that the Veteran understands what was needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim for service connection, to include as on secondary basis. 

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the available record includes service treatment records, service personnel records, post-service VA, Naval, and private medical treatment reports, and the Veteran's own statements.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fair adjudication of the Veteran's claims.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

Pursuant to the Board's September 2012 remand directives, the Veteran was provided with VA examination in June 2013 in conjunction with his claims.  In the examination report, the examiner identified the nature of the Veteran's claimed disorder and recorded the Veteran's reported history as well as the findings from clinical examination.  The VA examiner provided a comprehensive statement in support of the medical conclusions on etiology of each identified disorder. 

In April 2015, the Board remanded again to obtain a VA medical opinion that addressed whether the Veteran's bilateral hip disorder was proximately caused or aggravated by his service-connected lumbar spine disability.  The record now contains a November 2015 VA medical opinion.  This report demonstrates that the medical examiner reviewed the evidence of record and rendered appropriate opinions based on the questions presented by the Board.  This opinion was rendered after a thorough review of the claims file and is supported by the evidence of record.  Any deficiencies in the June 2013 VA examiner's opinion were resolved by the November 2015 VA medical opinion report.  The Board finds that the medical opinions are adequate for adjudication purposes, and the adequacy of this medical opinion is discussed in further details below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO/AMC has substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was provided with a hearing in July 2012.  During this hearing, the Board suggested the submission of evidence that would assist the Veteran in substantiating his claims.  Specifically, the Veteran was asked whether he received VA or private treatment, and whether his disabilities had worsened.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

2. Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1(1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for left hip and right hip disorders.  He contends that his current bilateral hip disorder first manifested during his period of service and he has continued to experience hip problems since then. In the alternative, the Veteran asserts that his current bilateral hip disorder is secondary to his service-connected lumbar spine disability. 

Service treatment records show that the Veteran had left hip complaints on more than one occasion in service; however, none of these records reflect objective findings of a chronic left hip disorder.  None of the service treatment records reflect complaints of right hip problems.  The Veteran indicated a history of left hip pain on his October 1983, March 1985, and February 1986 periodic reports of medical history.  

A January 1987 orthopedic consultation report shows that the Veteran presented with complaints of left hip pain for years, which had progressively worsened over the last few months.  He denied any trauma or problems affecting the joint.  On clinical evaluation, there was no evidence of tenderness on palpitation and the Veteran had full range of motion in his left hip.  It was observed that his right leg was shorter than his left leg.  X-ray film suggested possible calcification of soft tissue, but was otherwise unremarkable.  He was assessed with left hip pain, unknown etiology.  At the time of his separation examination in February 1987, the Veteran's lower extremities were evaluated as normal, despite his complaints of left hip pain. 

Shortly after his separation from service, the Veteran was afforded with a VA orthopedic examination in June 1987.  The Veteran complained of a long history of left hip pain and he experiences pain with standing but not with walking.  On clinical evaluation, the VA examiner observed that the Veteran's right lower extremity was one-inch shorter than his left lower extremity, and his right thigh was one-inch larger than his left thigh.  Neurologic evaluation was normal, except for absent ankle reflexes.  Straight leg rise to 70 degrees bilaterally, without evidence of pain on movement.  The Veteran had full range of motion in both of his hips.  X-ray film of the hips was unremarkable.  The VA examiner concluded that no significant left hip condition was found on examination. 

VA and Naval hospital treatment records show the Veteran complained of right hip pain in December 1990, and a June 1996 VA x-ray film revealed findings of osteoarthritis in both hips.  Subsequent treatment records continue to show complaints of bilateral hip pain. 

The Veteran was afforded a VA examination in June 2013 in conjunction with his claims.  The report shows diagnoses of left hip osteoarthritis and a right muscle spasm of the lower back.  It was noted that although the VA examiner ordered X-rays for both hips, the Veteran told radiology that he only needed an X-ray for his left hip.  The Veteran was called "repeatedly" to have him come in again for a right hip X-ray, but the Veteran has not answered his phone.  The examiner explained, however, that the Veteran's description of right hip pain was more consistent with a right posterior lower back spasm.

Based on a review of the claims folder and the findings from clinical evaluation, the VA examiner concluded that the Veteran's left hip osteoarthritis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran initially complained of left hip pain in service in 1987, and again on his exit examination in May 1987.  However, the VA examiner noted that on the exit examination, the Veteran had full range of motion and no tenderness of the left hip, and it was not until 1996 that the Veteran was found to have mild degenerative joint disease of both hips.  The examiner further noted that following a 2002 surgery of a vein wrapped around the right ureter that lasted for 11 hours, the Veteran reported increased hip pain due to his surgery.  The VA examiner noted that 2008 films showed no significant degenerative changes at either hip, but the current left hip film showed mild osteoarthritis.  The examiner noted that the Veteran weighed 187 pounds when he left service; he weighed 245 pounds in 2002; and he currently weighed 230 pounds.  The examiner concluded that it was less likely than not that the left hip pathology was service-related, and it was more likely due to the Veteran's obesity.  With respect to the right hip, the examiner concluded that the Veteran's right hip superficial chronic muscle spasm was more likely related to his right pelvic surgery.  The examiner also found that the Veteran's obesity was more likely than not exacerbating the right hip condition.

In a November 2015 VA medical opinion report, the same VA examiner reviewed the claims folder, including the findings from the 2013 VA examination, and provided an opinion regarding the question of service connection on a secondary basis.  The VA examiner concluded that the Veteran's current right hip and left hip disorders were less likely than not proximately caused or aggravated by his service-connected lumbar spine disability.  The VA examiner noted that the risk factors for causing degenerative joint disease and osteoarthritis in the hips, including include age, ethnicity, genetic risk factors, obesity, and occupational activities.  The VA examiner noted that the Veteran had not complained of hip pain since the 2013 VA examination, but he had been seen for complaints of low back pain.  It was felt that the Veteran's civilian job and obesity were likely the cause of his current bilateral hip disorder.  

In this case, the medical evidence of record reflects that the Veteran has current diagnosed bilateral hip disorder, to include degenerative joint disease and osteoarthritis.  See VA treatment records, as well as the June 2013 VA examination report and November 2015 VA medical opinion report.  Accordingly, element (1), current diagnosed disability, has been shown for each hip.  

With respect to in-service disease or injury, the record does not reflect that the Veteran was diagnosed with a chronic left or right hip disorder, to include arthritis, during service or shortly thereafter.  His service treatment records show he sought treatment for left hip problems in 1987, but he was not diagnosed with a chronic left hip disorder at that time.  The lack of a chronic left or right hip disorder during the Veteran's period of service and normal lower extremities at separation are evidence against a finding that the Veteran sustained a chronic left or right hip disorder during service.  Moreover, the June 1987 VA examination report shows that the objective clinical evidence did not support the diagnosis for a left hip disorder.  There is no medical evidence showing that the Veteran's current left or right hip disorder had an onset during his period of service or within the first year thereafter.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309. 

While the service treatment records do not demonstrate an in-service chronic disease, the Veteran did seek treatment for left hip complaints.  Moreover, the Veteran has provided competent lay testimony that he first experienced bilateral hip problems in service.  In addition, the Veteran has been awarded service-connection for lumbar spine disability.  The competent medical and lay evidence of record supports element (2) in-service injury.  

The remaining question on appeal, with regard to direct service connection, is whether the competent evidence of record demonstrates element (3) a medical nexus between the current diagnosed bilateral hip disorder and his in-service complaints.  Here, the only medical opinions weight against the Veteran's bilateral hip claim.  In the June 2013 VA examination report, the VA examiner opined that it was less likely as not that the Veteran's current left hip and right hip disorders were caused by or related to his period of military service, to include his in-service left hip complaints.  The VA examiner observed that no chronic hip disorder was shown in service or within the first year after separation, and the first evidence of chronic hip disorder was not shown until 1996.  The 2013 VA examiner concluded that the Veteran's current left and right hip disorders were more likely related to his post-service occupation position, his obesity, and the natural aging process.  The VA examiner supported the medical conclusion by providing a medical statement that reflected consideration of the medical evidence and the Veteran's lay statements.  

The Board acknowledges that service connection can also be awarded based on continuity to symptomatology of a chronic disease, even though the chronic condition was not shown in service or during an applicable presumption period as long as all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the record shows that the Veteran has a current diagnosis of degenerative arthritis (a chronic disease) in his left and right hips.  The Board finds the Veteran is competent to attest to his observations when his left hip and right hip problems first began and the continuity of similar symptoms since then.  38 C.F.R. § 3.159(a)(2). 

 While the medical evidence supports the Veteran's lay statements that he experienced left hip problems during his period of service, post-service treatment records do not show that he sought treatment for chronic bilateral hip problems until 1996, which comes 9 years following his separation from service.  The record does not demonstrate continuity of treatment for left or right hip problems since service.  

Furthermore, the weight of the medical evidence is against a finding that the Veteran's left and right hip disorders are proximately caused or aggravated by his service-connected disability.  See 38 C.F.R. § 3.310.  While the Veteran may believe his bilateral hip disorder is secondary to his service-connected lumbar spine disability, he does not have training in the medical field and the weight of the medical evidence is against such a finding.  The VA examiner has commented on the likelihood that his bilateral hip condition is related to his service-connected disability.  The opinion heavily weighs against a finding of service connection on a secondary basis.

In the November 2015 VA medical opinion report, the VA examiner specifically addressed the question of whether the Veteran's bilateral hip disorder was proximately caused or aggravated by his lumbar spine disability.  Based on a review of the claims folders and the findings from clinical examination, the VA examiner opined that it was less likely than not that the Veteran's bilateral hip disorder was proximately caused or aggravated by his lumbar spine disability. 

The record presents no competent medical opinion in favor of the claim on a direct or secondary basis. 

 The Board has considered the Veteran's assertions that his current diagnosed bilateral hip disorder is related to his period of service or as secondary to his service-connected disability.  Although the Veteran is competent to attest to the onset and symptomatology he experiences, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the Board considers that the Veteran's assertions to be of limited probative value since he has an interest in any financial benefit awarded to the Veteran.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991). 

Moreover, there is no indication in the record to suggest that the Veteran has specialized training in orthopedic medicine so as to be able to provide an etiology between his current bilateral hip disorder and his period of service or secondary to pes planus through his observation of his symptomatology alone.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, the determination of the nature and etiology of degenerative arthritis requires diagnostic testing and medical expertise to determine its very nature, which would extend beyond the Veteran's capabilities to assess continuity of symptoms.  Rather, the only competent medical opinions of record come from the VA examiner, and his opinions weigh heavily against the Veteran's claims. 

In sum, the weight of the evidence is against a finding that the Veteran's current bilateral hip disorder is related to service.  Even though the Board cannot ignore lay evidence of continuity of left and right hip problems since service, the Board finds that the VA examiner's medical opinions carry more weight against the claim. Furthermore, the preponderance of the competent evidence is against a finding that his current bilateral hip disorder is proximately due to his service-connected lumbar spine disability.  

The preponderance of the medical evidence is against a finding that any current diagnosed bilateral hip disorder is etiologically related to the Veteran's period of service, to include as secondary to his service-connected disability.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).  The claims must be denied.


ORDER

Entitlement to service connection for right hip disorder is denied. 

Entitlement to service connection for left hip disorder is denied. 


REMAND

As already alluded to, the Board previously remanded this claim to have the Veteran undergo a VA compensation examination reassessing the severity of his lumbar spine disability.  He had this examination in June 2013 and, after considering the results of it, the Board issued a decision in April 2015 denying the claim for higher rating for this disability.

In the July 2015 Joint Motion for Remand, which was endorsed by the Court Order,  the parties agreed that that examination was inadequate for rating purposes. Specifically, VA regulations provide that the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  While the VA examiner recorded the Veteran's range of motion, the report does not specifically state whether testing in accordance with this VA regulation was performed, and is therefore ambiguous on whether this level of testing was done.  In light of the deficiency, another VA compensation examination is needed.  

In addition, a VA neurologic examination is needed to determine whether the Veteran has current radiculopathy in either of his lower extremities that is related to his service-connected lumbar spine disability.  

As the claim is being remanded, the Veteran's more recent VA treatment records should be obtained as well.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, that is, those concerning all additional evaluation and treatment he has received for his lumbar spine disability since 2011 and associate them with the claims file for consideration.

2. Schedule the Veteran for VA orthopedic and neurologic examinations to determine the current severity of his service-connected lumbar spine disability and any associated neurologic involvement in his lower extremities.  The Veteran's VA claims folder and a copy of this Remand should be made available to, and should be reviewed by the examiner. All indicated tests, including range of motion testing of the thoracolumbar spine, should be performed and the findings (including all orthopedic and neurologic manifestations) should be reported in detail.

Orthopedic Manifestations: The examiner should provide specific findings as to the range of motion of the thoracolumbar spine.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion. 

It is imperative the examiner measure both active and passive range of motion of the spine, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59. 

The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's disabilities.  If observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.

Neurologic Manifestations: After considering the Veteran's documented medical history, the examiner should identify all impairments associated with the Veteran's service-connected lumbar spine disability including any associated neurological impairment. 

With regard to any neurological disability resulting from the service-connected lumbar spine disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability. 

The examiner must discuss the medical rationale of all opinions expressed, whether favorable or unfavorable, based on the objective clinical findings and information obtained from review of the record.  So the claims file, including a complete copy of this remand, must be made available to the examiner to allow him/her opportunity to become familiar with the Veteran's pertinent medical and other history.

3. Then readjudicate this claim in light of this and all other additional evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, send him and his representative another SSOC and given them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


